Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the plaintiffs petition for certification to appeal from the January 13, 1999 order of the Appellate Court dismissing the appeal, limited to the following issues: (1) “Whether the transfer order of the chairman of the workers’ compensation commission was a final judgment over which the Appellate Court had jurisdiction?”; and (2) “Whether the chairman of the workers’ compensation commission must articulate specific reasons when tranferring a case from one district to another?” Fridge v. First Step, Inc., 248 Conn. 903, 903-904, 733 A.2d 223 (1999).